Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-22-2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2009/0106178 A1) in view of Clymer et al (US 2006/0224543 A1)
1. (Currently amended) Chu disclose a predictive model updating system (See e.g. abstract) comprising: 
a memory storing one or more instruction (See e.g. Fig. 5-9, claim 22); and
a processor configured to execute the one or more instructions to (See e.g. Fig. 5-9, claim 22): 
evaluate closeness between a first property of  a relearned predictive model and a second property of a pre-relearning predictive model (See e.g. Fig. 2 and [0025] on performance of current (i.e. pre-learning) champion model and a competing (i.e. relearned) model; Fig. 4-250, 320); and 
update the pre-relearning predictive model with the relearned predictive model, in the case where the closeness between the first property and the second property is a prescribed closeness condition prescribed for the pre-relearning predictive model (See e.g. Fig. 2 and [0025] on replacing current model if model degradation reach threshold; Fig. 4-270), 
wherein each of the relearned predictive model and the pre-relearning predictive model is a model with a mechanism for classifying sample points into components (See e.g. Fig.9-810; [0042] on input (i.e. sample points) and output variables (components), Fig. 4-224, 234, 330 on classifying sample and test results), 
wherein the first property corresponds to a structure of the relearned predictive model and the second property corresponds to a structure of the pre-relearning predictive model (See e.g. [0004] on different types (i.e. structure) of models.  Examiner Note: “structure” is not further 
Appln. No.: 15/554,237 wherein the processor is further configured to evaluate the closeness between the first property and the second property by comparing a similarity between a proportion of sample points classified in the relearned predictive model to a set of sample points classified in the pre-relearning predictive model (See e.g. Fig. 4-250 on performance evaluation based on performance test result 1B and 1A).  
While Chu disclose rule based model (See e.g. [0081]), Chu fails to explicitly disclose wherein the model includes a set of prediction formulas as the components and a condition for deciding which prediction formula, among the plurality of prediction formulas, is used, the sample points being classified according to the condition.
Clymer disclose rule based model (See e.g. [0005]), wherein the model includes a set of prediction formulas as the components and a condition for deciding which prediction formula, among the plurality of prediction formulas, is used, the sample points being classified according to the condition (See e.g. [0005] on a set of rules (i.e. prediction formulas), rule conditions and actions (i.e. classification of sample points)).
It would have been obvious to one having ordinary skill in the art, having the teachings of before the effective filing date of the claimed invention that the rule based model of Chu includes a set of prediction formulas as the components and a condition for deciding which prediction formula, among the plurality of prediction formulas, is used, the sample points being classified according to the condition because set of rules (i.e. prediction formulas), rule conditions and actions (i.e. classification of sample points)) are well known in the art for any rule based system/classifier.  It is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  


  
3. Chu disclose The predictive model updating system according to claim 1, wherein the pre-relearning predictive model and the relearned predictive model are a predictive model whose component used for prediction of a sample of a prediction target is determined according to contents of the sample, and wherein the processor is further configured to evaluate the closeness between the first property and the second property, based on a degree of disorder between the component 5 determined in the pre-relearning predictive model and the component determined in the relearned predictive model for the sample of the prediction target (See e.g. Fig. 4-260; 4-270; [0025]-[0029] on performance threshold and/or decay metric.  Examiner Note: the threshold/decay metric indicated the degree of disorder (i.e. how bad one model performed) between the models).  

5. Chu disclose The predictive model updating system according to claim 1, wherein the processor is further configured to evaluate the closeness between the first property and the second property based on a degree of overlap between an attribute corresponding to the classification of sample points used in the pre- relearning predictive model and an attribute corresponding to the classification of sample points used in the relearned predictive model (See e.g. [0039] on performance measure using same data (100% overlap) or different data (i.e. various degree of overlap)).

Claims 7-10 are drawn to claims above and are rejected for the same reasons.

Response to Arguments
Applicant’s arguments, see pgs. 7-8, with respect to the 102 and 103 rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clymer et al (US 2006/0224543 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUT WONG/Primary Examiner, Art Unit 2121